Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/481,237, filed on 09 September 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “integral tubular housing having an open end and a bottom, and a brushless motor housed in the integral tubular housing…, and at least one terminal is…disposed at the bottom of the integral tubular housing” (claim 21); or “an integral tubular housing having an open end and a bottom, a brushless motor housed in the integral tubular housing, the brushless motor including…a sensor circuit board…and the sensor circuit board is…disposed at the bottom of the integral tubular housing (claim 27); and “an integral tubular housing having an open end and a bottom, a brushless motor housed in the integral tubular housing, the brushless motor including…a sensor circuit board…, at least one terminal is electrically connected to the coil, fixed with respect to the insulator and disposed at the bottom of the integral tubular housing, and the sensor circuit board is fixed relative to the insulator and disposed at the bottom of the integral tubular housing” (claim 31)  must be shown or the features canceled from the claims.  Also, Figs.14A-16B lack reference numbers for the insulator, terminals or terminal support members.  No new matter should be entered.  It is noted the only embodiment directed to the claimed “integral tubular housing [81] having an open end and bottom” (in contrast to a housing formed of two half housings 6a/6b of other embodiments) is shown in Figs.14A-16B and described in published specification ¶[0065]-¶[0068].  But, none of these figures show terminals or a sensor circuit board.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 30, “the terminal support member is located between the sensor circuit board and the bottom” is new matter.  Figs.14A-16B show the embodiment directed to the claimed invention, in particular a motor comprising “a tubular housing [81] that is used in a circular saw or the like…” where “the stator 18 of the brushless motor 17 is oriented rearward, the short circuiting element 25 side being rearward, a bottom part of a tubular housing 81 is provided with four L-shaped receiving ribs 82, whose tips mate with the four first notched parts 36 of the front insulator 21 of the stator 18 and which make contact with the end surface of the stator core 20” (¶[0067]) and “…a guide part 21a projects from the front insulator 21, when the stator 18 is pressed in” (¶[0069]).  Fig.16B is a cross sectional view taken along the E-E line in FIG. 15B. Thus, the “bottom” part of the tubular housing 81 corresponds to a “rearward” side (i.e., left-hand side, Fig.15B) and the front insulator 21, sensor board (not shown) and short circuiting element 25 are all located on this “bottom” or “rearward” side. Further, in the context of other embodiments directed to a motor comprising “half-housings” 6a/6b (¶[0041]; Figs.2-5), terminals 52 and terminal support members (retaining parts) 30 are provided on the front insulator 21 (¶[0024]; ¶[0042]; ¶[0054]). But, assuming claim 30 to be a hybrid of the embodiments of Figs.2-5 and Figs.14A-16B, and given that claim 27 recites “the sensor circuit board [24] is fixed relative to the insulator [21] and disposed at the bottom of the integral tubular housing [81]”, it is impossible for the terminal support member 30 to be located between the sensor circuit board 24 and the “bottom” of the housing 81 (i.e., rearward/left-hand side; Fig.15B), because that would mean the terminal support member 30 would be closer to the bottom of the housing than the short circuiting element 25 disclosed as provided on the front insulator 21. Or, put another way, when the motor of Fig.5 is inserted into a tubular housing 81 of Fig.15B, the short circuiting element 25 would be between the sensor circuit board 24 and the bottom.  
In a similar manner, claim 31 recitation “at least one terminal is…disposed at the bottom of the integral tubular housing, and the sensor circuit board is…disposed at the bottom of the integral tubular housing” is new matter. The recitation, though indefinite, could nevertheless be understood to encompass structure similar to claim 30---i.e., even though both the terminals and the sensor circuit board are “disposed at the bottom of the integral tubular housing” generally speaking, the claim could be understood to encompass structure of a terminal located between the sensor circuit board and the bottom of the integral tubular housing.  But, this is new matter, because from the context of other embodiments directed to a motor comprising “half-housings” 6a/6b (¶[0041]; Figs.2-5), terminals 52 and terminal support members (retaining parts) 30 are provided on the front insulator 21 (¶[0024]; ¶[0042]; ¶[0054]), and so if the motor of Fig.5 was inserted into the integral tubular housing 81 of Fig.15B such that the sensor circuit board was disposed at the bottom of the housing (i.e., the sensor circuit board was on the “rearward” side of the housing), the sensor circuit board 24 would be between the terminals 42 and the bottom of the housing 81.
Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, “the at least one terminal [42] comprises a plurality of terminals mounted on a terminal support member [i.e., terminal retaining parts 30 of insulator 21], and the terminal support member is located between the sensor circuit board and the bottom” is vague and indefinite. Claim 27 recites that the sensor circuit board 24 is “disposed at the bottom of the integral tubular housing [81]” (see, e.g., Fig.15B). Moreover, in the context of the disclosure, the terminals 52 and terminal support members (retaining parts) 30 are provided on an insulator 21 (¶[0046]), between the stator 20 and the sensor circuit board 24 (Fig.5). Therefore, it is unclear how the “terminal support member [30] is located between the sensor circuit board [24] and the bottom” as recited in claim 30.  
 Similarly, in claim 31, “at least one terminal is…fixed with respect to the insulator and disposed at the bottom of the integral tubular housing, and the sensor circuit board is fixed relative to the insulator and disposed at the bottom of the integral tubular housing” is vague and indefinite. It is not clear in what sense both the terminal 52 and the sensor circuit board 24 are “disposed at the bottom of the integral tubular housing [81]”.  For purposes of examination, the language will be understood in a general, not absolute sense--i.e., both the terminal and the sensor circuit board are positioned on the “rearward side” of the stator, near the bottom  of the tubular housing 81 (¶[0067).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 & 26 are rejected under 35 U.S.C. 102(a)(1) and 102(A)(2) as being anticipated by Imai et al. (US Pat.Pub.2012/0169163).
Regarding claim 21, Imai teaches a power tool 1 comprising: 
an integral tubular housing 3 having an open end (front opening) and a bottom (rear cover) 3a (¶[0067]; Fig.1), and 
a brushless motor 1 housed in the integral tubular housing 3, the brushless motor 1 including a stator 6 and a rotor 11 (¶[0067]; Fig.1), 
wherein: 
the stator includes a stator core 7, an insulator 10 fixed with respect to the stator core (i.e., in slot S) and a coil (i.e., segment conductor (SC) coil including a U-phase coil) fixed with respect to the insulator (¶[0079]; Fig.12),
the rotor includes a rotor core 16, a magnet MG fixed with respect to the rotor core and a rotor shaft 12 fixed with respect to the rotor core (¶[0150]; Figs.1&18), and 
at least one terminal (e.g., power receiving terminal) T1u is electrically connected to the coil (e.g., U-phase coil), fixed with respect to the insulator 10 and disposed at the bottom 3a of the integral tubular housing 3 (¶[0122]-¶[0123]; (Figs.1,3&20).

    PNG
    media_image1.png
    474
    422
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    256
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    472
    402
    media_image3.png
    Greyscale


Regarding claim 22, the stator core 7 is disposed between the at least one terminal T1u and the open end (Fig.1).  
Regarding claim 23, the bottom 3a includes a plurality of through-openings H1-H2 (¶[0158]; Fig.20).  
Regarding claim 26, the at least one terminal comprises a plurality of terminals T1u, T1v, T1w extending axially from the insulator toward the bottom 3a (Figs.1&3).  
Claims 21-22, 24-27 & 29-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Colombo (EP 1,372,250).
Regarding claim 21, Colombo teaches a power tool 2 comprising: 
an integral tubular housing (rear half shell) 11 having an open end and a bottom (not numbered; ¶[0016]; Fig.1), and 
a brushless (electronically switched) motor 100 housed in the integral tubular housing, the brushless motor including a stator 20 and a rotor 30, 
wherein: 
the stator includes a stator core (yoke/pole shoe) 22/23 (Fig.2), an insulator (insulating support) 50 fixed with respect to the stator core and a coil 60 fixed with respect to the insulator (¶[0040]; Figs.7-9), 
the rotor includes a rotor core (not numbered), a magnet (not shown) fixed with respect to the rotor core and a rotor shaft 31 fixed with respect to the rotor core (¶[0029]; Fig.1), and 
at least one terminal (pin) 159 is electrically connected to the coil 60, fixed with respect to the insulator 50 and disposed at the bottom of the integral tubular housing (¶[0040]; Figs.7-9).  

    PNG
    media_image4.png
    361
    506
    media_image4.png
    Greyscale

	Regarding claim 22, the stator core (yoke/pole shoe) 22/23 is disposed between the at least one terminal 159 and the open end (Fig.1).  
 Regarding claim 24, a sensor circuit board (board/electronics) 70/80 is configured to sense rotation of the rotor (using Hall sensor), wherein the at least one terminal 159 comprises a plurality of terminal[s] 159 located around a periphery of the sensor circuit board (¶[0043]-¶[0046]; Figs.1,7-8&11).  
Regarding claim 25, a sensor circuit board (board/electronics) 70/80 is configured to sense rotation of the rotor (using Hall sensor), wherein: the at least one terminal 159 comprises a plurality of terminals 159 mounted on a terminal support member (rear flange) 52, and the sensor circuit board 70/80 is located between the terminal support member 52 and the stator core (yoke/pole shoe) 22/23 (¶[0033]; Fig.1).  
Regarding claim 26, the at least one terminal 159 comprises a plurality of terminals 159 extending axially from the insulator (insulating support) 50 toward the bottom (Figs.1&7).  
	Regarding claim 27, Colombo teaches a power tool comprising: 
an integral tubular housing (rear half shell) 11 having an open end and a bottom (not numbered; ¶[0016]; Fig.1), and 
a brushless (electronically switched) motor 100 housed in the integral tubular housing, the brushless motor including a stator 20 and a rotor 30, 
and a sensor circuit board (board/electronics) 70/80 configured to sense rotation of the rotor (¶[0043]-¶[0046]), 
wherein: 
the stator includes a stator core (yoke/pole shoe) 22/23 (Fig.2), an insulator (insulating support) 50 fixed with respect to the stator core and a coil 60 fixed with respect to the insulator (¶[0040]; Figs.7-9), 
the rotor includes a rotor core (not numbered), a magnet (not shown) fixed with respect to the rotor core and a rotor shaft 31 fixed with respect to the rotor core (¶[0029]; Fig.1), and 
and the sensor circuit board 70/80 is fixed relative to the insulator 50 and disposed at the bottom of the integral tubular housing (Fig.1).  
Regarding claim 29, at least one terminal (pin) 159 fixed with respect to the insulator 50 and electrically connected to the coil 60, wherein the sensor circuit board is located radially inward of the at least one terminal 159 (i.e., at least central portion of board 70 is radially inward of terminals; Fig.11). 
Regarding claim 30, as best understood, the at least one terminal (pin) 159 comprises a plurality of terminals 159 mounted on a terminal support member (rear flange) 52, and the sensor circuit board 70 is located between the terminal support member 52 and the bottom of the integral tubular housing  (¶[0040]; Figs.7-9). 
Regarding claim 31, as best understood, Colombo teaches a power tool comprising: 
an integral tubular housing (rear half shell) 11 having an open end and a bottom (not numbered; ¶[0016]; Fig.1), a brushless (electronically switched) motor 100 housed in the integral tubular housing, the brushless motor including a stator 20 and a rotor 30, and a sensor circuit board (board/electronics) 70/80 configured to sense rotation of the rotor (¶[0043]-¶[0046]), 
wherein: 
the stator includes a stator core (yoke/pole shoe) 22/23 (Fig.2), an insulator (insulating support) 50 fixed with respect to the stator core and a coil 60 fixed with respect to the insulator (¶[0040]; Figs.7-9), 
the rotor includes a rotor core (not numbered), a magnet (not shown) fixed with respect to the rotor core and a rotor shaft 31 fixed with respect to the rotor core (¶[0029]; Fig.1), 
at least one terminal (pin) 159 is electrically connected to the coil 60, fixed with respect to the insulator 50 and “disposed at the bottom of the integral tubular housing” 11 [sic], and the sensor circuit board 70/80 is fixed relative to the insulator 50 and “disposed at the bottom of the integral tubular housing” 11 [sic] (i.e., both terminal 159 and sensor circuit board 70/80 are positioned near “rearward” side of stator 20, near the “bottom” of housing 11; Fig.1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo as applied to claims 21, 27 & 31 above, further in view of Oomori et al. (US Pat.Pub.2011/0180286).
Colombo substantially teaches the invention including an integral tubular housing (rear half shell) 11 having a bottom (Fig.1), but the bottom does not further include “a plurality of through-openings.”
But, Oomori teaches an electric power tool comprising a brushless dc motor 3 with a tubular housing 6 having a plurality of through-openings (air intake passages) 53/153 in the rear of the body portion 6a that allow air to be sucked in by a fan 18 to thereby generate air flow for cooling (¶[0013]; ¶[0019]; ¶[0085]; Figs.1&8).
Thus, it would have been obvious before the effective filing date to provide the bottom of Colombo’s integral tubular housing with a plurality of through-openings since Oomori teaches air intake passages would have been desirable for generating air flow for cooling.  

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble is not given patentable weight since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Thus, the preamble is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP 2111.02(II).
        2 The preamble is not given patentable weight.